—In a hybrid action for a judgment declaring a certain contract between the parties unenforceable as against public policy and a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Colabella, J.), entered July 5, 2001, which denied the petition and declared that the parties’ controversy regarding the enforceability of the contract is arbitrable. Justice McGinity has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court correctly determined that the dispute between the parties is arbitrable (see Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91 [1975]). Krausman, J.P., McGinity, Townes and Cozier, JJ., concur.